DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to Claim 1 as amended have been considered but are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
	Applicant amended Claim 1 to add new limitations.  Examiner is providing new grounds of rejection necessitated by the amendment of Claim 1.
	Applicant amended Claim 4 in order to address the previous rejection under 35 U.S.C. § 112(b) of Claims 4 and 5 by removing the phrases of “such as” and “and so forth”. Therefore, examiner withdraws the 35 U.S.C. §112(b) rejection.
	Claims 14-16 canceled.
	Applicant argues that Ichihara (JP2008001015A) the primary reference used in the last non-final rejection office action discloses a different foaming process, there the resin is only pressurized in a kneading area to prevent resin foaming but not outside of that area. 
Applicant argues that this is a disadvantage in that the pressure gradient causes extra kneading and extra kneading leads to fiber breakage. Thus the pressure is maintained with the kneading area through the metering resin reservoir prior to injection into the cavity of the molding die. However, Ichihara does not disclose that the seal is at the end of the screw shaft preventing loss of the blowing agent, nor does it disclose that the plasticizing unit is sealed with an airlock between the plasticizing cylinder and the hopper which provides for the whole barrel to be pressurized to prevent foaming . This allows for gentle kneading preventing fiber breakage leading to a foamed long glass fiber filled or reinforced thermoplastic material.   (Applicant arguments/remarks dated September 29, 2022 p.8).
	As necessitated by this amendment, examiner provides new grounds of rejection to meet these added limitations.

 Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichihara (JP2008001015A)  in view of Arai (JP2001353750A) both from IDS - 01/17/2020.
Regarding Claims 1 and 2, Ichihara teaches a method of making a foamed part (abstract), comprising:
 introducing a glass fiber filled polymeric material (abstract, paragraph [0021] resin introduction step kneaded resin and the reinforcing fiber in the plasticization kneading section...) to a hopper of an injection molding machine (Figs. 1, 2 paragraph [0036] a hopper – 7 for feeding the raw material of the resin – 15 and reinforcing fiber – 16 into the injection cylinder – 4) , wherein the glass fibers have a pre-molding length (Fig. 1, 2 paragraph [0053] length – 16 ...maintained at an expected length); 
melting the glass fiber filled polymeric material to form a melt (paragraphs [0002] [0011] plastic (synthetic resin) is plasticized (melted)...; resin and the reinforcing fiber are plasticized...); 
pressurizing a plasticizing unit of the injection molding machine with a blowing agent (Fig. 1, 2 paragraphs [0010] mixture (resin, reinforcing fiber, physical foaming agent) is injected into the cavity...while maintaining the high pressure...), wherein a seal (Fig. 2 seal – 20) is located between a rotating part and a fixed part of the plasticizing unit (Fig. 2 paragraph [0039] screw – 3 has a shaft portion 3a...check rings – 20, 21...second check ring – 21 for preventing backflow at a rear side portion...kneading head is fixedly mounted).
sealing the plasticizing unit (paragraph [0026] while maintaining high pressure by the check ring – 21) mounted between a barrel of the injection molding machine and the hopper (Fig. 2 paragraph [0040] the space between the check rings – 20, 21 is configured as a plasticizing kneading section – 26... rear side of the check ring – 21 ...configured as a raw material charging section – 25,...hopper – 7 provided at the rear end side of the injection cylinder – 4..). see Fig. 2 below:
		
    PNG
    media_image1.png
    354
    573
    media_image1.png
    Greyscale

increasing a pressure of the blowing agent and increasing a back pressure of the injection molding machine to homogenize the melt and the blowing agent (Figs. 1, 2 paragraph [0053] ...backflow to the kneading section is suppressed , and the mixture is injected into the cavity of the molding die while maintaining a high pressure by the check ring...), wherein the screw is under a pressure with a relatively flat pressure profile to prevent breakage of the glass fibers (paragraph [0018] ...mixture (resin, reinforcing fiber, and physical foaming agent) is injected into the cavity of the molding dies while maintaining the high pressure...Breakage is prevented...) and 	
forming the foamed part (paragraph [0010] ..forming a lightweight, fiber-reinforced resin molded article....).
But while Ichihara discloses at least a seal located between a rotating part and a fixed part of the plasticizing unit, it does not disclose that this seal is located between a screw shaft and a plasticizing cylinder at an end of the screw shaft nor that the plasticizing unit is sealed with an airlock mounted between the plasticizing cylinder of the injection molding machine and the hopper. 
Arai teaches a foam molding method by injecting gas into a molten resin material to foam the resin material (abs) whereby a plasticizing unit of an injection molding machine is pressurized with a blowing agent (abs ...treated resin material is held for a proper time in the inert gas have proper temperature and pressure...sent to a plasticizing apparatus... receiving supply of gas having proper temperature and pressure be melted therein..).
Arai also teaches a seal not only between a rotating part and fixed part as in Ichikawa, but also between a screw shaft and a plasticizing cylinder at an end of the screw shaft of the plasticizing unit to prevent loss of blowing agent (Fig. 4 below paragraph [0017] inert gas supplied by the gas supply pipe – 21 does not leak to the screw control device side due to the seal member....). Moreover, Arai also discloses a check valve at the other end of the screw shaft at which point the resin material is completely melted (paragraph [0018]).
	
	
    PNG
    media_image2.png
    513
    704
    media_image2.png
    Greyscale



	Moreover, Arai further discloses that an airlock is used to seal the plasticizing unit, which is mounted between the plasticizing cylinder of the injection molding machine and the hopper (Fig. 1 paragraph [0012]...resin material is fed to the material hopper – 9... has opening/closing valves – 17 and 18 on the side of the inert gas permeation device – 8 and the plasticizing device – 3 of the injection molding machine....connected to a material hopper control device – 20 for controlling temperature and pressure....After entering the material hopper – 9 by a predetermined amount, the opening/closing valve – 17 is closed...material hopper – 9 filled with an inter gas having a predetermined pressure and temperature...).

			
    PNG
    media_image3.png
    536
    664
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ichihara with Arai whereby a method of making a foamed part with pressurizing a plasticizing unit of an injection molding machine using a blowing agent with a seal located between a rotating part and a fixed part of the plasticizing unit includes:
that the seal is between a screw shaft and a plasticizing cylinder at an end of the screw shaft  in addition to a check valve and sealing the plasticizing unit with an airlock mounted between the plasticizing cylinder of the injection molding machine and the hopper, as taught by Arai.   	
This feature is advantageous because 1) with a seal between a screw shaft and a plasticizing cylinder located at an end of the screw shaft there is no  escape for the inert gas (blowing agent and no backflow (paragraph [0017])and 2) the airlock located between the plasticizing cylinder and the hopper prevents escape of the blowing agent (inert gas) as well as no backflow (paragraph [0018]). The net effect is that gas is preliminarily permeated before the plasticizing step is used and  the resin material is uniformly permeated with the gas and is in a state where gas is uniformly dispersed (paragraph [0020]). 
However, while Ichikawa teaches that the length of the reinforcing fibers can be maintained at an expected length (for example, about 5 mm), it does not state that a post-molding length of the glass fibers in the foamed part is greater than or equal to a post-molding length of glass fibers in a similarly dimensioned foamed part made without the pressurized plasticizing unit.
Additionally, Ichikawa does not state, as in Claim 2, that a post-molding length of the glass fibers in the foamed part is greater than or equal to a post-molding length of glass fibers in a similarly dimensioned non-foamed part.
But it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for the post-molding length of the glass fibers in the foamed part to be greater than or equal to a post-molding length of glass fibers in a similarly dimensioned foamed part made without the pressurized plasticizing unit, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 	This would be advantageous because there is not only uniform dispersion of the resin, but there is present desired strength and rigidity of the article formed from this method (Ichikawa, paragraph [0053]).

Regarding Claim 3, the combination of Ichikawa and Arai disclose all the limitations of Claim 1 and Ichikawa further discloses that the blowing agent is a gaseous blowing agent (Fig. 1 paragraphs [0002] [0044] physical foaming agent – 17 is a supercritical material...a state of nitrogen or carbon dioxide fluid; nitrogen or carbon dioxide cylinder – 40), which inherently forms a gas – see Kishbaugh (US 2005/0042434 - obtained from IDS - 01/17/2020) (paragraph [0044] supercritical fluid additive (blowing agent), that is, an agent that is a gas under ambient conditions...).

Regarding Claim 4, the combination of Ichikawa and Arai disclose all the limitations of Claim 3 and Ichikawa further discloses that the blowing agent is at least one from carbon dioxide, sodium bicarbonate, azide compounds, ammonium carbonate, ammonium nitrite, monosodium citrate, light metals which evolve hydrogen upon reaction with water, chlorinated hydrocarbons, chlorofluorocarbons, azodicarbonamide, N,N'dinitrosopentamethylenetetramine, trichloromonofluoromethane, trichlorotrifluoroethane, methylene chloride, organic carboxylic acids (such as formic acid, acetic acid, oxalic acid, ricinoleic acid, and so forth), pentane, butane, ethanol, acetone, oxygen gas, nitrogen gas, ammonia gas, and combinations comprising at least one of the foregoing (paragraph [0037] supercritical nitrogen or carbon dioxide, see Claim 3 reference above).

Regarding Claim 5, the combination of Ichikawa and Arai disclose all the limitations of Claim 4 and Ichikawa further discloses that the blowing agent is at least one from nitrogen gas, oxygen gas, carbon dioxide gas, and a combination comprising at least one of the foregoing (paragraph [0037] supercritical nitrogen or carbon dioxide, see Claim 3 reference above).

Regarding Claim 6, the combination of Ichikawa and Arai disclose all the limitations of Claim 1 and while Ichikawa discloses that it is advantageous to reduce the weight of foamed fiber-reinforced resin molded products (paragraph [0003]) it does not disclose that a weight of the foamed part is reduced by greater than or equal to 5% as compared to a similarly dimensioned non-foamed part including glass fibers.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide that a weight of the foamed part is reduced by greater than or equal to 5% as compared to a similarly dimensioned non-foamed part including glass fibers since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Moreover, this provides a lightweight fiber-reinforced resin molded article with a desired strength and rigidity (paragraph [0010]).

Regarding Claims 8-10, the combination of Ichikawa and Arai disclose all the limitations of Claim 1 and while Ichikawa discloses that the back pressure is maintained at a high pressure by the seal (check ring) (paragraphs [0018] [0021]) while supplying the blowing agent at a high pressure (paragraph [0051]a blowing agent injection mechanism – 8 for injecting the resin – 17...,), it is silent as to the difference in pressure between the two high pressures. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein the blowing agent pressure and the back pressure of the injection molding machine differ by greater than or equal to the ranges of 0, 0 to 10 or 0 to 5 MegaPascals since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Maintaining this pressure difference optimally is advantageous because a mixture of a resin and blowing agent can be achieved without a backflow prevention structure and the fiber length can be optimally maintained with the uniform dispersion of the resin with the blowing agent. Additionally,  it is possible to form a lightweight, fiber-reinforced resin molded article having the desired strength and...rigidity, which is appropriately foamed by the physical foaming agent – 17 and uniformly and finely foamed (paragraph [0053]).

Regarding Claim 11, the combination of Ichikawa and Arai disclose all the limitations of Claim 1 and Ichikawa further discloses that the polymeric material is at least one from polycarbonate, polypropylene, polyacrylate, polyester, polyphenylene ether, polystyrene, acrylonitrile butadiene styrene, polyether, polyimide, polyetherimide, polysulfone, polyether ketone, polyether ether ketone, poly(methyl methacrylate), polyvinyl chloride, polysiloxane, and combinations comprising at least one of the foregoing (Fig. 1 paragraph [0037] ...the resin – 15 is a synthetic resin such as polypropylene...).

Regarding Claim 12, the combination of Ichikawa and Arai disclose all the limitations of Claim 1, however, Ichikawa does not disclose that an injection pressure of the injection molding machine is greater than or equal to 10% less in making the foamed part as compared to the injection pressure when making a non-foamed part including glass fibers.
But it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an injection pressure of the injection molding machine that is greater than or equal to 10% less in making the foamed part as compared to the injection pressure when making a non-foamed part including glass fibers since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
 This would be advantageous because the lower amount of injection pressure required reduces the risk of fiber breakage (paragraph [0013]).

Regarding Claim 13, the combination of Ichikawa and Arai disclose all the limitations of Claim 1 and Ichikawa further discloses that the glass fibers have a pre-molding length of greater than or equal to 3 mm (Fig. 1 paragraph [0053] length – 16  maintained at an expected length...about 5 mm...).

Regarding Claim 14, the combination of Ichikawa and Arai disclose all the limitations of Claim 1 but does not disclose that a post-molding length of the glass fibers in the foamed part is greater than or equal to a post-molding length of glass fibers in a similarly dimensioned foamed part made without the pressurized plasticizing unit due to glass fiber breakage caused by shear stress during homogenizing of the melt and the blowing agent.
But it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for the post-molding length of the glass fibers in the foamed part to be greater than or equal to a post-molding length of glass fibers in a similarly dimensioned foamed part made without the pressurized plasticizing unit due to glass fiber breakage caused by shear stress during homogenizing of the melt and the blowing agent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
This would be advantageous because. as stated, this would prevent breakage caused by shear stress but moreover, with this maintenance of an expected length at high pressure, a conventional maze backflow prevention device is not needed and this also prevents breakage  (paragraphs [0013] [0053])..

Regarding Claim 15, the combination of Ichikawa and Arai disclose all the limitations of Claim 1 and Ichikawa further discloses that the seal is located between a screw shaft and a plasticizing cylinder at an end of the screw shaft of the plasticizing unit (Fig. 2 paragraph [0039] ...check ring – 21 ...movably mounted on the shaft portion 3a of screw – 3...) to prevent loss of blowing agent (Fig. 2 paragraph [0039] second check ring – 21 for preventing backflow at a rear side portion).

Regarding Claim 16, the combination of Ichikawa and Arai disclose all the limitations of Claim 1 and Ichikawa further discloses that the method comprises increasing a pressure of the blowing agent and increasing a back pressure of the injection molding machine (paragraph [0026] ...the backflow to the kneading section is suppressed, and the mixture is injected into the cavity of the molding die while maintaining a high pressure by the check ring...). to homogenize the melt and the blowing agent, such that the screw is under a pressure with a relatively flat pressure profile to prevent breakage of the glass fibers (paragraph [0026].... achieved without the need for a backflow prevention structure, which prevents damage to the reinforcing fibers, ensures that the physical foaming agent is dispersed and kneaded in the resin, disperses the physical foaming agent uniformly in the resin....).

2.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (JP 2008001015) as applied to Claim 1 above, and further in view of Sato (US 6,165,396) obtained from IDS - 01/17/2020.
Regarding Claim 7, the combination of Ichikawa and Arai disclose all the limitations of Claim 1, but are silent as to a plaque having less thickness shrinkage as compared to a non-foamed plaque.
Sato discloses a method of obtaining a gas-introduced fiber-reinforced resin injection molding which is lightweight, containing glass fibers having excellent rigidity and strength and improved surface properties (abstract). 
Sato further discloses that to prevent undesired effects from thermal shrinkage (Col. 2 ll. 25-28), a gas is introduced into the molted resin before it cools and cures while by means of the gas pressure is applied with close contact against the molding surface of the die (Fig. 1 Col. 17 ll. 31-36). Thus even when thermal shrinkage occurs the overall thickness does not decrease causing appearance defects such as sink marks (Col. 17 ll. 37-41).
However, Sato does not disclose that a foamed injected plaque has 10% less thickness shrinkage as compared non-foamed injected plaque. Note: plaques are test sample forms (See Kishbaugh US 2005/0042434 obtained from IDS - 01/17/2020) (paragraph [0103]).
But it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a foamed injected plaque has 10% less thickness shrinkage as compared to non-foamed injected plaque, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One with ordinary skill would desire to pursue this because this would obtain a part having a smooth surface and excellent appearance (Col. 17. ll. 41-42).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742